               Case 1:06-cr-00199-DAD Document 48 Filed 07/16/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8
                                   UNITED STATES DISTRICT COURT
9

10                              EASTEREN DISTRICT OF CALIFORNIA

11

12
     UNITED STATES OF AMERICA                             )   Case No. 1:06-CR-00199-DAD
                                                          )
13                        Plaintiff,                      )   STIPULATION TO CONTINUE JULY 20,
                                                          )   2020, STATUS CONFERENCE
14
            vs.                                           )
15                                                        )   DATE: July 20, 2020
     LUIS AROLDO ZUNIGA,                                  )   TIME: 2:00 p.m.
16                                                        )   Magistrate Judge Erica P. Grosjean
                          Defendant.                      )
17
                                                          )
18

19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20
     attorneys of record, that the July 20, 2020, status conference in this case may be continued until
21
     2:00 p.m. on August 24, 2020, or as soon thereafter as the matter may be heard. The parties
22

23
     agree that the following provides good cause for the continuance: Defense counsel is reviewing

24   discovery and is considering the Government’s offer to resolve this case.
25
     ///
26
     ///
27
     ///
28



                                   Stipulation to Continue Status Conference; Order - 1
             Case 1:06-cr-00199-DAD Document 48 Filed 07/16/20 Page 2 of 3


1    DATED: July 15, 2020                                           By: /s/ Joseph Barton
                                                                    Joe Barton
2
                                                                    Assistant United States Attorney
3

4

5
     DATED: July 15, 2020                                           By: /s/ Michael Aed
6                                                                   Attorney for the Defendant
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                            Stipulation to Continue Status Conference; Order - 2
              Case 1:06-cr-00199-DAD Document 48 Filed 07/16/20 Page 3 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JOSEPH BARTON
     Assistant United States Attorney
3
     2500 Tulare Street, Suite 4401
4
     Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8                            IN THE UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                 CASE NO. 1:06-CR-00199-DAD
12                                                             ORDER
                                  Plaintiff,
13
                            v.
14
     LUIS AROLDO ZUNIGA,
15
                                  Defendant.
16

17

18
                                                      ORDER
19

20
            Upon the Parties’ stipulation to continue the July 20, 2020, status conference in this case,
21
     and for good cause shown, the status conference is continued until August 24, 2020, at 2:00
22
     p.m. before Magistrate Judge Stanley A. Boone.
23

24   IT IS SO ORDERED.

25
        Dated:    July 16, 2020                                      /s/ Barbara         A. McAuliffe   _
26                                                           UNITED STATES MAGISTRATE JUDGE
27

28



                                  Stipulation to Continue Status Conference; Order - 3
